Title: From Thomas Jefferson to Martha Jefferson Randolph, 5 February 1795
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



Th:J. to his dear Martha
Monticello Feb. 5. 95.

We are all well, and especially the children, who will forget you if you do not return soon. Jefferson is under daily discipline with our puppy. He mends a little of his fears, but very slowly. We have been all kept much within doors by a spell of very cold weather which has now lasted about 4. weeks. During this no ploughing done. The men Mr. Randolph hired for me arrived last Saturday with the 3. mares, all well. His having put Varina under Mr. Hughes, gives us hopes he will soon be relieved from his attendance there, and Jamey’s being ordered down with horses has quickened our expectations. I inclose Mr. Randolph a letter from Clarke. I imagine it is as doleful as one I received from him, announcing a much shorter crop of tobacco than he had expected, as also the loss of horses. Our neighborhood offering nothing in the way of  news, I have only to add my best affections to you both. Accept them tenderly and warmly. Adieu.
